UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2051


HERBERT HAYES,

                 Plaintiff - Appellant,

          v.

BURTON & SUE, L.L.P.; GARY K. SUE; TEAGUE, ROTENSTREICH,
STANALAND, FOX & HOLT; JEREMY A. KOSIN,

                 Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cv-00391-NCT-PTS)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Hayes, Appellant Pro Se.   Walter K. Burton, BURTON &
SUE, LLP, Greensboro, North Carolina; Paul Anthony Daniels,
TEAGUE, ROTENSTREICH, STANALAND, FOX & HOLT, LLP, Greensboro,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herbert   Hayes    appeals       the    district       court’s      order

accepting     the   recommendation      of    the    magistrate         judge    and

dismissing his civil action.           We have reviewed the record and

find   no   reversible     error.      Accordingly,        we    affirm   for     the

reasons stated by the district court.               Hayes v. Burton & Sue,

LLP, No. 1:09-cv-00391-NCT-PTS (M.D.N.C. Sept. 1, 2010).                          We

dispense    with    oral    argument    because      the        facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2